IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 21, 2007

                                     No. 06-60769                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


BUJAR SHEHU

                                                  Petitioner
v.

MICHAEL B. MUKASEY, U.S. ATTORNEY GENERAL,

                                                  Respondent


                          On Petition for Review of an Order
                         of the Board of Immigration Appeals
                                  File: A98-116-470


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Buhar Shehu seeks review of a decision of the Board of Immigration
Appeals affirming the denial of an application for asylum, withholding of
removal, and relief under the Convention Against Torture. Shehu’s current
status is that of a fugitive with an outstanding final order of removal. This court
has recently extended the fugitive dis-entitlement doctrine to the immigration
context where, as here, the petitioner is a fugitive alien who has evaded custody
and failed to comply with a removal order. See Giri v. Keisler, No. 06-60569, __


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-60769

F.3d __, 2007 WL 3276110 (5th Cir. Nov. 7, 2007). Pursuant to Giri, the fugitive
dis-entitlement doctrine serves to bar further review of the BIA’s decision.
      DENIED.




                                       2